DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
The Examiner acknowledges the amendments filed on 03/03/2022. Claims 4, 11 and 21 have been cancelled. No new claims have been added. Claims 1-3, 5-10, 12-20, 22-24 remain pending in the current application. The Applicant’s amendments are in response to the Non-Final Office Action mailed on 12/08/2021.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses means plus functional languages without reciting sufficient structures to perform the recited function and the means is not preceded by a structural modifier. Such claim limitation(s) is/are: “means for determining that a current block of the video data is coded in palette mode”, “means for determining, …, that the current block is coded with single tree partitioning enabled”, “means for determining that the current block is coded in monochrome format”, “means for determining that a number of color components used for palette mode decoding the current block is equal to one”, “means for palette mode decoding the current block based on the determined number of color components”, “means for performing operations defined in a palette mode coding syntax structure”, “means for receiving an index into the palette mode table” and “means for assigning the sample in the current block a luminance value” in claim(s) 18-24.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “means for determining” is not depicted in any drawings but the determining operation is apparently carried out by a processor as disclosed in the originally filed specification in P11, [0041]; “means for palette mode decoding” is not depicted in any drawings but the downsampling operation is apparently carried out by a processor as disclosed in the originally filed specification in P11, [0041]; “means for performing” is not depicted in any drawings but the reconstructing operation is apparently carried out by a processor as disclosed in the originally filed specification in P11, [0041]; “means for receiving” is not depicted in any drawings but the generating operation is apparently carried out by a processor as disclosed in the originally filed specification in P11, [0041]; “means for assigning” is not depicted in any drawings but the generating operation is apparently carried out by a processor as disclosed in the originally filed specification in P11, [0041]. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 5-10, 12-20, 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sarwer et al. (US PGPub 2021/0168377 A1) in view of Ikai et al. (US PGPub 2020/0260096 A1).

Regarding claim 1 (Currently Amended), Sarwer et al. teach a method of decoding video data (Fig. 3), the method comprising: 
determining that a current block of the video data is coded in palette mode (Fig. 5; [0075]; In Fig. 7, Table 1 it shows the palette mode enabling flag sps_palette_enabled_flag that determines whether the video block is coded in palette mode); 
performing operations defined in a palette mode coding syntax structure based on the current block being coded in the palette mode (Fig. 9, Table 3 shows the palette mode coding syntax as part of the block being coded in palette mode); 
as part of performing the operations defined in the palette mode coding syntax structure:
determining, between single tree or dual tree partitioning, that the current block is coded with single tree partitioning enabled (Fig. 18, reference numeral 1805; [0004], L1-6); 
determining that the current block is coded in monochrome format ([0072]; It teaches that the palette mode is allowed for monochrome format); and
when the current block is coded with the single tree partitioning enabled (Fig. 18, reference numeral 1805; [0004], L1-6) and when the current block is coded in the monochrome format ([0072]; It teaches that the palette mode is allowed for monochrome format), determining that a number of color components used for palette mode decoding the current block is equal to one (See Fig. 9, Table 3 first four lines of syntax element coding for palette mode. It shows the number of color components in case of single_tree partitioning as 3, however, as per [0073], for single tree partitioning, palette mode is applied on 3 components Y, Cb and Cr jointly, meaning as a single component. This is also shown in Fig. 10, (446)-(447)); and 
palette mode decoding the current block based on the determined number of color components used for palette mode decoding the current block being equal to one (Fig. 9, Table 3 syntax element coding is carried out in the decoder of Fig. 3).  
Although, Sarwer et al. teach in Fig. 9, Table 3 first four lines of syntax coding in view of [0073], that for single_tree partitioning the palette mode is applied on three components Y, Cb and Cr jointly as one component, but it does not explicitly code the syntax element sowing number of color components to be 1 in case of single_tree partitioning.
However, Ikai et al. teach a system in the same field of endeavor (Abstract), where it shows in Fig. 24(a) that a variable called ChromaArrayType = 0 for monochrome format of color, where the number of color components = 1, wherein in [0342], L3-6, it teaches the same concept that the case where the number of color components is one refers to, for example, a case where an independent color component is used for coding ChromaArrayType = 0 or a case of the single coding tree. Which means Fig. 24(a) table entries can be represented by the syntax element coding numComps = (ChromaArrayType == 0) ? 1:3, which is the syntax element coding that needs to be added to Fig. 9, Table 3 syntax element coding of Sarwer et al. in order to achieve the missing syntax element coding of the claimed invention.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Sarwer et al’s invention of palette mode coding for different tree partitioning to include Ikai et al's usage of ChromaArrayType variable in the syntax coding to incorporate monochrome format of palette mode coding in single tree partitioning, because no prediction with color components (e.g., between luminance and chrominance) performed, and thus the prediction mode need not be limited depending on the maximum intra block size (Ikai et al.; [0342]).

Regarding claim 2 (Original), Sarwer et al. and Ikai et al. teach the method of claim 1, wherein determining that the current block is coded in monochrome format comprises: in response to determining that the current block is coded with single tree partitioning enabled (Sarwer et al.; Fig. 18, reference numeral 1805; [0004], L1-6), determining that the current block is coded in monochrome format (Sarwer et al.; [0072]; It teaches that the palette mode is allowed for monochrome format).  

Regarding claim 3 (Original), Sarwer et al. and Ikai et al. teach the method of claim 1, wherein determining that the number of color components used for palette mode decoding is equal to one comprises: 
in response to determining that the current block is coded with single tree partitioning enabled (Sarwer et al.; Fig. 18, reference numeral 1805; [0004], L1-6) and in response to determining that the current block is coded in monochrome format (Sarwer et al.; [0072]; It teaches that the palette mode is allowed for monochrome format), determining that the number of color components used for palette mode decoding is equal to one (See Fig. 9, Table 3 first four lines of syntax element coding for palette mode. It shows the number of color components in case of single_tree partitioning as 3, however, as per [0073], for single tree partitioning, palette mode is applied on 3 components Y, Cb and Cr jointly, meaning as a single component. This is also shown in Fig. 10, (446)-(447)).  
Although, Sarwer et al. teach in Fig. 9, Table 3 first four lines of syntax coding in view of [0073], that for single_tree partitioning the palette mode is applied on three components Y, Cb and Cr jointly as one component, but it does not explicitly code the syntax element sowing number of color components to be 1 in case of single_tree partitioning.
However, Ikai et al. teach a system in the same field of endeavor (Abstract), where it shows in Fig. 24(a) that a variable called ChromaArrayType = 0 for monochrome format of color, where the number of color components = 1, wherein in [0342], L3-6, it teaches the same concept that the case where the number of color components is one refers to, for example, a case where an independent color component is used for coding ChromaArrayType = 0 or a case of the single coding tree. Which means Fig. 24(a) table entries can be represented by the syntax element coding numComps = (ChromaArrayType == 0) ? 1:3, which is the syntax element coding that needs to be added to Fig. 9, Table 3 syntax element coding of Sarwer et al. in order to achieve the missing syntax element coding of the claimed invention.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Sarwer et al’s invention of palette mode coding for different tree partitioning to include Ikai et al's usage of ChromaArrayType variable in the syntax coding to incorporate monochrome format of palette mode coding in single tree partitioning, because no prediction with color components (e.g., between luminance and chrominance) performed, and thus the prediction mode need not be limited depending on the maximum intra block size (Ikai et al.; [0342]).

Regarding claim 5 (Original), Sarwer et al. and Ikai et al. teach the method of claim 1, wherein the current block comprises a first block (Sarwer et al.; Fig. 1; [0048]-[0049]; It teaches the encoding/decoding process is done on multiple blocks of a video picture, wherein one block represents a first block and the next block represents a second block where the same syntax element processing is carried out as in the case of the first block), the method further comprising: 
determining that a second block is coded in palette mode (Sarwer et al.; Fig. 5; [0075]; In Fig. 7, Table 1 it shows the palette mode enabling flag sps_palette_enabled_flag that determines whether the video block is coded in palette mode); 
determining, between single tree or dual tree partitioning, that the second block is coded with single tree partitioning enabled (Sarwer et al.; Fig. 18, reference numeral 1805; [0004], L1-6); 
determining that the second block is not coded in monochrome format (Sarwer et al.; [0072]; It teaches that the palette mode is allowed for monochrome as well as non-monochrome format); 
when the second block is coded with single tree partitioning enabled (Sarwer et al.; Fig. 18, reference numeral 1805; [0004], L1-6) and when the second block is not coded in monochrome format, determining that a number of color components used for palette mode decoding the second block is equal to three (Sarwer et al.; Fig. 9, Table 3, first four lines of coding shows that when the partitioning mode is SINGLE_TREE, numComps = 3); and 
palette mode decoding the second block based on the determined number of color components used for palette mode decoding the second block being equal to three (Fig. 9, Table 3 syntax element coding is carried out in the decoder of Fig. 3).  
Although, Sarwer et al. teach in Fig. 9, Table 3 first four lines of syntax coding that for single_tree partitioning the palette mode is applied when the number of color components = 3, but it does not explicitly teach that the number of color components = 3 when both the tree partitioning is SINGLE_TREE as well as the color format is non-monochrome. 
However, Ikai et al. teach a system in the same field of endeavor (Abstract), where it shows in Fig. 24(a) that a variable called ChromaArrayType = 1-3 for non-monochrome format of color, where the number of color components = 3. Which means Fig. 24(a) table entries can be represented by the syntax element coding numComps = (ChromaArrayType == 0) ? 1:3, which is the syntax element coding that needs to be added to Fig. 9, Table 3 syntax element coding of Sarwer et al. in order to achieve the missing syntax element coding of the claimed invention that for non-monochrome format, ChromaArrayType is not equal to 0, and therefore numComps = 3.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Sarwer et al’s invention of palette mode coding for different tree partitioning to include Ikai et al's usage of ChromaArrayType variable in the syntax coding to incorporate non-monochrome format of palette mode coding in single tree partitioning, because no prediction with color components (e.g., between luminance and chrominance) performed, and thus the prediction mode need not be limited depending on the maximum intra block size (Ikai et al.; [0342]).

Regarding claim 6 (Original), Sarwer et al. and Ikai et al. teach the method of claim 1, wherein palette mode decoding the current block comprises palette mode decoding the current block based on a palette mode table only for luma component (Sarwer et al.; [0080]; [0084], L1-3; [0112]; It teaches for non-color format or monochrome format, there are pixels only containing luma component, and therefore, in some embodiments, only luma values are signaled, meaning for monochrome format, where only luma is used, the palette coding table uses only luma components).  

Regarding claim 7 (Original), Sarwer et al. and Ikai et al. teach the method of claim 6, wherein palette mode decoding the current block based on the palette mode table comprises: 
receiving an index into the palette mode table for a sample in the current block (Sarwer et al.; Fig. 5); and 
assigning the sample in the current block a luminance value based on the index into the palette mode table (Sarwer et al.; Fig. 5; [0068]; it shows, as in palette 510, assignment of luminance values (Y - in the first column of the table) to corresponding index numbers).  

Regarding claim 8 (Currently Amended), Sarwer et al. teach a device for decoding video data ([0011]; Fig. 4), the device comprising: 
a memory configured to store the video data (Fig. 4, reference numeral 404); and 
processing circuitry coupled to the memory (Fig. 4, reference numeral 402) and configured to: 
determine that a current block of the video data is coded in palette mode (Fig. 5; [0075]; In Fig. 7, Table 1 it shows the palette mode enabling flag sps_palette_enabled_flag that determines whether the video block is coded in palette mode); 
perform operations defined in a palette mode coding syntax structure based on the current block being coded in the palette mode (Fig. 9, Table 3 shows the palette mode coding syntax as part of the block being coded in palette mode); 
as part of performing the operations defined in the palette mode coding syntax structure:
determine, between single tree or dual tree partitioning, that the current block is coded with single tree partitioning enabled (Fig. 18, reference numeral 1805; [0004], L1-6); 
determine that the current block is coded in monochrome format ([0072]; It teaches that the palette mode is allowed for monochrome format); and
when the current block is coded with the single tree partitioning enabled (Fig. 18, reference numeral 1805; [0004], L1-6) and when the current block is coded in the monochrome format ([0072]; It teaches that the palette mode is allowed for monochrome format), determine that a number of color components used for palette mode decoding the current block is equal to one (See Fig. 9, first four lines of syntax element coding for palette mode. It shows the number of color components in case of single_tree partitioning as 3, however, as per [0073], for single tree partitioning, palette mode is applied on 3 components Y, Cb and Cr jointly, meaning as a single component. This is also shown in Fig. 10, (446)-(447)); and 
palette mode decode the current block based on the determined number of color components used for palette mode decoding the current block being equal to one (Fig. 9 syntax element coding is carried out in the decoder of Fig. 3).  
Although, Sarwer et al. teach in Fig. 9, Table 3 first four lines of syntax coding in view of [0073], that for single_tree partitioning the palette mode is applied on three components Y, Cb and Cr jointly as one component, but it does not explicitly code the syntax element sowing number of color components to be 1 in case of single_tree partitioning.
However, Ikai et al. teach a system in the same field of endeavor (Abstract), where it shows in Fig. 24(a) that a variable called ChromaArrayType = 0 for monochrome format of color, where the number of color components = 1, wherein in [0342], L3-6, it teaches the same concept that the case where the number of color components is one refers to, for example, a case where an independent color component is used for coding ChromaArrayType = 0 or a case of the single coding tree. Which means Fig. 24(a) table entries can be represented by the syntax element coding numComps = (ChromaArrayType == 0) ? 1:3, which is the syntax element coding that needs to be added to Fig. 9, Table 3 syntax element coding of Sarwer et al. in order to achieve the missing syntax element coding of the claimed invention.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Sarwer et al’s invention of palette mode coding for different tree partitioning to include Ikai et al's usage of ChromaArrayType variable in the syntax coding to incorporate monochrome format of palette mode coding in single tree partitioning, because no prediction with color components (e.g., between luminance and chrominance) performed, and thus the prediction mode need not be limited depending on the maximum intra block size (Ikai et al.; [0342]). 

Regarding claim 9 (Original), Sarwer et al. and Ikai et al. teach the device of claim 8, wherein to determine that the current block is coded in monochrome format, the processing circuitry is configured to: 
in response to determining that the current block is coded with single tree partitioning enabled (Sarwer et al.; Fig. 18, reference numeral 1805; [0004], L1-6), determine that the current block is coded in monochrome format (Sarwer et al.; [0072]; It teaches that the palette mode is allowed for monochrome format).  

Regarding claim 10 (Original), Sarwer et al. and Ikai et al. teach the device of claim 8, wherein to determine that the number of color components used for palette mode decoding is equal to one, the processing circuitry is configured to: 
in response to determining that the current block is coded with single tree partitioning enabled (Sarwer et al.; Fig. 18, reference numeral 1805; [0004], L1-6) and in response to determining that the current block is coded in monochrome format (Sarwer et al.; [0072]; It teaches that the palette mode is allowed for monochrome format), determine that the number of color components used for palette mode decoding is equal to one (See Fig. 9, Table 3 first four lines of syntax element coding for palette mode. It shows the number of color components in case of single_tree partitioning as 3, however, as per [0073], for single tree partitioning, palette mode is applied on 3 components Y, Cb and Cr jointly, meaning as a single component. This is also shown in Fig. 10, (446)-(447)).  
Although, Sarwer et al. teach in Fig. 9, Table 3 first four lines of syntax coding in view of [0073], that for single_tree partitioning the palette mode is applied on three components Y, Cb and Cr jointly as one component, but it does not explicitly code the syntax element sowing number of color components to be 1 in case of single_tree partitioning.
However, Ikai et al. teach a system in the same field of endeavor (Abstract), where it shows in Fig. 24(a) that a variable called ChromaArrayType = 0 for monochrome format of color, where the number of color components = 1, wherein in [0342], L3-6, it teaches the same concept that the case where the number of color components is one refers to, for example, a case where an independent color component is used for coding ChromaArrayType = 0 or a case of the single coding tree. Which means Fig. 24(a) table entries can be represented by the syntax element coding numComps = (ChromaArrayType == 0) ? 1:3, which is the syntax element coding that needs to be added to Fig. 9, Table 3 syntax element coding of Sarwer et al. in order to achieve the missing syntax element coding of the claimed invention.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Sarwer et al’s invention of palette mode coding for different tree partitioning to include Ikai et al's usage of ChromaArrayType variable in the syntax coding to incorporate monochrome format of palette mode coding in single tree partitioning, because no prediction with color components (e.g., between luminance and chrominance) performed, and thus the prediction mode need not be limited depending on the maximum intra block size (Ikai et al.; [0342]).

Regarding claim 12 (Original), Sarwer et al. and Ikai et al. teach the device of claim 8, wherein the current block comprises a first block (Sarwer et al.; Fig. 1; [0048]-[0049]; It teaches the encoding/decoding process is done on multiple blocks of a video picture, wherein one block represents a first block and the next block represents a second block where the same syntax element processing is carried out as in the case of the first block), and wherein the processing circuitry is configured to: 
determine that a second block is coded in palette mode (Sarwer et al.; Fig. 5; [0075]; In Fig. 7, Table 1 it shows the palette mode enabling flag sps_palette_enabled_flag that determines whether the video block is coded in palette mode); 
determine, between single tree or dual tree partitioning, that the second block is coded with single tree partitioning enabled (Sarwer et al.; Fig. 18, reference numeral 1805; [0004], L1-6); 
determine that the second block is not coded in monochrome format (Sarwer et al.; [0072]; It teaches that the palette mode is allowed for monochrome as well as non-monochrome format); 
when the second block is coded with single tree partitioning enabled (Sarwer et al.; Fig. 18, reference numeral 1805; [0004], L1-6) and when the second block is not coded in monochrome format, determine that a number of color components used for palette mode decoding the second block is equal to three (Sarwer et al.; Fig. 9, Table 3, first four lines of coding shows that when the partitioning mode is SINGLE_TREE, numComps = 3); and 
palette mode decode the second block based on the determined number of color components used for palette mode decoding the second block being equal to three (Fig. 9, Table 3 syntax element coding is carried out in the decoder of Fig. 3).  
Although, Sarwer et al. teach in Fig. 9, Table 3 first four lines of syntax coding that for single_tree partitioning the palette mode is applied when the number of color components = 3, but it does not explicitly teach that the number of color components = 3 when both the tree partitioning is SINGLE_TREE as well as the color format is non-monochrome. 
However, Ikai et al. teach a system in the same field of endeavor (Abstract), where it shows in Fig. 24(a) that a variable called ChromaArrayType = 1-3 for non-monochrome format of color, where the number of color components = 3. Which means Fig. 24(a) table entries can be represented by the syntax element coding numComps = (ChromaArrayType == 0) ? 1:3, which is the syntax element coding that needs to be added to Fig. 9, Table 3 syntax element coding of Sarwer et al. in order to achieve the missing syntax element coding of the claimed invention that for non-monochrome format, ChromaArrayType is not equal to 0, and therefore numComps = 3.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Sarwer et al’s invention of palette mode coding for different tree partitioning to include Ikai et al's usage of ChromaArrayType variable in the syntax coding to incorporate non-monochrome format of palette mode coding in single tree partitioning, because no prediction with color components (e.g., between luminance and chrominance) performed, and thus the prediction mode need not be limited depending on the maximum intra block size (Ikai et al.; [0342]). 

Regarding claim 13 (Original), Sarwer et al. and Ikai et al. teach the device of claim 8, wherein to palette mode decode the current block, the processing circuitry is configured to palette mode decode the current block based on a palette mode table only for luma component (Sarwer et al.; [0080]; [0084], L1-3; [0112]; It teaches for non-color format or monochrome format, there are pixels only containing luma component, and therefore, in some embodiments, only luma values are signaled, meaning for monochrome format, where only luma is used, the palette coding table uses only luma components).  

Regarding claim 14 (Original), Sarwer et al. and Ikai et al. teach the device of claim 13, wherein to palette mode decode the current block based on the palette mode table, the processing circuitry is configured to: 
receive an index into the palette mode table for a sample in the current block (Sarwer et al.; Fig. 5); and 
assign the sample in the current block a luminance value based on the index into the palette mode table (Sarwer et al.; Fig. 5; [0068]; it shows, as in palette 510, assignment of luminance values (Y - in the first column of the table) to corresponding index numbers).  

Regarding claim 15 (Original), Sarwer et al. and Ikai et al. teach the device of claim 8, further comprising a display configured to display decoded video data (Sarwer et al.; Fig. 4 shows a display).  

Regarding claim 16 (Original), Sarwer et al. and Ikai et al. teach the device of claim 8, wherein the device comprises one or more of a camera, a computer, a mobile device, a broadcast receiver device, or a set-top box (Sarwer et al.; Fig. 4 shows a video input device, which is a camera ([0064], [0040]), a computer 400, a broadcast transceiver ([0040]). See also [0035]).  

Regarding claim 17 (Currently Amended), Sarwer et al. teach a computer-readable storage medium having stored thereon instructions ([0011]; Fig. 4, reference numeral 404) that, when executed, cause one or more processors (Fig. 4, reference numeral 402) to: 
determine that a current block of the video data is coded in palette mode (Fig. 5; [0075]; In Fig. 7, Table 1 it shows the palette mode enabling flag sps_palette_enabled_flag that determines whether the video block is coded in palette mode); 
perform operations defined in a palette mode coding syntax structure based on the current block being coded in the palette mode (Fig. 9, Table 3 shows the palette mode coding syntax as part of the block being coded in palette mode); 
as part of performing the operations defined in the palette mode coding syntax structure:
determine, between single tree or dual tree partitioning, that the current block is coded with single tree partitioning enabled (Fig. 18, reference numeral 1805; [0004], L1-6); 
determine that the current block is coded in monochrome format ([0072]; It teaches that the palette mode is allowed for monochrome format); and
when the current block is coded with the single tree partitioning enabled (Fig. 18, reference numeral 1805; [0004], L1-6) and when the current block is coded in the monochrome format ([0072]; It teaches that the palette mode is allowed for monochrome format), determine that a number of color components used for palette mode decoding the current block is equal to one (See Fig. 9, first four lines of syntax element coding for palette mode. It shows the number of color components in case of single_tree partitioning as 3, however, as per [0073], for single tree partitioning, palette mode is applied on 3 components Y, Cb and Cr jointly, meaning as a single component. This is also shown in Fig. 10, (446)-(447)); and 
palette mode decode the current block based on the determined number of color components used for palette mode decoding the current block being equal to one (Fig. 9, Table 3 syntax element coding is carried out in the decoder of Fig. 3).  
Although, Sarwer et al. teach in Fig. 9, Table 3 first four lines of syntax coding in view of [0073], that for single_tree partitioning the palette mode is applied on three components Y, Cb and Cr jointly as one component, but it does not explicitly code the syntax element sowing number of color components to be 1 in case of single_tree partitioning.
However, Ikai et al. teach a system in the same field of endeavor (Abstract), where it shows in Fig. 24(a) that a variable called ChromaArrayType = 0 for monochrome format of color, where the number of color components = 1, wherein in [0342], L3-6, it teaches the same concept that the case where the number of color components is one refers to, for example, a case where an independent color component is used for coding ChromaArrayType = 0 or a case of the single coding tree. Which means Fig. 24(a) table entries can be represented by the syntax element coding numComps = (ChromaArrayType == 0) ? 1:3, which is the syntax element coding that needs to be added to Fig. 9, Table 3 syntax element coding of Sarwer et al. in order to achieve the missing syntax element coding of the claimed invention.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Sarwer et al’s invention of palette mode coding for different tree partitioning to include Ikai et al's usage of ChromaArrayType variable in the syntax coding to incorporate monochrome format of palette mode coding in single tree partitioning, because no prediction with color components (e.g., between luminance and chrominance) performed, and thus the prediction mode need not be limited depending on the maximum intra block size (Ikai et al.; [0342]).  

Regarding claim 18 (Currently Amended), Sarwer et al. teach a device for decoding video data (Fig. 3 shows the decoding device which has all the means for performing the functions that follows), the device comprising: 
means for determining that a current block of the video data is coded in palette mode (Fig. 5; [0075]; In Fig. 7, Table 1 it shows the palette mode enabling flag sps_palette_enabled_flag that determines whether the video block is coded in palette mode); 
means for performing operations defined in a palette mode coding syntax structure based on the current block being coded in the palette mode (Fig. 9, Table 3 shows the palette mode coding syntax as part of the block being coded in palette mode), wherein the means for performing the operations defined in the palette mode coding syntax structure comprises:
means for determining, between single tree or dual tree partitioning, that the current block is coded with single tree partitioning enabled (Fig. 18, reference numeral 1805; [0004], L1-6); 
means for determining that the current block is coded in monochrome format ([0072]; It teaches that the palette mode is allowed for monochrome format); and
means for determining that a number of color components used for palette mode decoding the current block is equal to one (See Fig. 9, first four lines of syntax element coding for palette mode. It shows the number of color components in case of single_tree partitioning as 3, however, as per [0073], for single tree partitioning, palette mode is applied on 3 components Y, Cb and Cr jointly, meaning as a single component. This is also shown in Fig. 10, (446)-(447)) when the current block is coded with the single tree partitioning enabled (Fig. 18, reference numeral 1805; [0004], L1-6) and when the current block is coded in the monochrome format ([0072]; It teaches that the palette mode is allowed for monochrome format); and 
means for palette mode decoding the current block based on the determined number of color components used for palette mode decoding the current block being equal to one (Fig. 9, Table 3 syntax element coding is carried out in the decoder of Fig. 3).  
Although, Sarwer et al. teach in Fig. 9, Table 3 first four lines of syntax coding in view of [0073], that for single_tree partitioning the palette mode is applied on three components Y, Cb and Cr jointly as one component, but it does not explicitly code the syntax element sowing number of color components to be 1 in case of single_tree partitioning.
However, Ikai et al. teach a system in the same field of endeavor (Abstract), where it shows in Fig. 24(a) that a variable called ChromaArrayType = 0 for monochrome format of color, where the number of color components = 1, wherein in [0342], L3-6, it teaches the same concept that the case where the number of color components is one refers to, for example, a case where an independent color component is used for coding ChromaArrayType = 0 or a case of the single coding tree. Which means Fig. 24(a) table entries can be represented by the syntax element coding numComps = (ChromaArrayType == 0) ? 1:3, which is the syntax element coding that needs to be added to Fig. 9, Table 3 syntax element coding of Sarwer et al. in order to achieve the missing syntax element coding of the claimed invention.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Sarwer et al’s invention of palette mode coding for different tree partitioning to include Ikai et al's usage of ChromaArrayType variable in the syntax coding to incorporate monochrome format of palette mode coding in single tree partitioning, because no prediction with color components (e.g., between luminance and chrominance) performed, and thus the prediction mode need not be limited depending on the maximum intra block size (Ikai et al.; [0342]).  

Regarding claim 19 (Original), Sarwer et al. and Ikai et al. teach the device of claim 18, wherein the means for determining that the current block is coded in monochrome format comprises: 
means for determining that the current block is coded in monochrome format (Sarwer et al.; [0072]; It teaches that the palette mode is allowed for monochrome format) in response to determining that the current block is coded with single tree partitioning enabled (Sarwer et al.; Fig. 18, reference numeral 1805; [0004], L1-6).  

Regarding claim 20 (Original), Sarwer et al. and Ikai et al. teach the device of claim 18, wherein the means for determining that the number of color components used for palette mode decoding is equal to one comprises: 
means for determining that the number of color components used for palette mode decoding is equal to one (See Fig. 9, Table 3 first four lines of syntax element coding for palette mode. It shows the number of color components in case of single_tree partitioning as 3, however, as per [0073], for single tree partitioning, palette mode is applied on 3 components Y, Cb and Cr jointly, meaning as a single component. This is also shown in Fig. 10, (446)-(447)) in response to determining that the current block is coded with single tree partitioning enabled (Sarwer et al.; Fig. 18, reference numeral 1805; [0004], L1-6) and in response to determining that the current block is coded in monochrome format (Sarwer et al.; [0072]; It teaches that the palette mode is allowed for monochrome format).  
Although, Sarwer et al. teach in Fig. 9, Table 3 first four lines of syntax coding in view of [0073], that for single_tree partitioning the palette mode is applied on three components Y, Cb and Cr jointly as one component, but it does not explicitly code the syntax element sowing number of color components to be 1 in case of single_tree partitioning.
However, Ikai et al. teach a system in the same field of endeavor (Abstract), where it shows in Fig. 24(a) that a variable called ChromaArrayType = 0 for monochrome format of color, where the number of color components = 1, wherein in [0342], L3-6, it teaches the same concept that the case where the number of color components is one refers to, for example, a case where an independent color component is used for coding ChromaArrayType = 0 or a case of the single coding tree. Which means Fig. 24(a) table entries can be represented by the syntax element coding numComps = (ChromaArrayType == 0) ? 1:3, which is the syntax element coding that needs to be added to Fig. 9, Table 3 syntax element coding of Sarwer et al. in order to achieve the missing syntax element coding of the claimed invention.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Sarwer et al’s invention of palette mode coding for different tree partitioning to include Ikai et al's usage of ChromaArrayType variable in the syntax coding to incorporate monochrome format of palette mode coding in single tree partitioning, because no prediction with color components (e.g., between luminance and chrominance) performed, and thus the prediction mode need not be limited depending on the maximum intra block size (Ikai et al.; [0342]).

Regarding claim 22 (Original), Sarwer et al. and Ikai et al. teach the device of claim 18, wherein the current block comprises a first block (Sarwer et al.; Fig. 1; [0048]-[0049]; It teaches the encoding/decoding process is done on multiple blocks of a video picture, wherein one block represents a first block and the next block represents a second block where the same syntax element processing is carried out as in the case of the first block), the device further comprising: 
means for determining that a second block is coded in palette mode (Sarwer et al.; Fig. 5; [0075]; In Fig. 7, Table 1 it shows the palette mode enabling flag sps_palette_enabled_flag that determines whether the video block is coded in palette mode); 
means for determining, between single tree or dual tree partitioning, that the second block is coded with single tree partitioning enabled (Sarwer et al.; Fig. 18, reference numeral 1805; [0004], L1-6); 
means for determining that the second block is not coded in monochrome format (Sarwer et al.; [0072]; It teaches that the palette mode is allowed for monochrome as well as non-monochrome format); 
means for determining that a number of color components used for palette mode decoding the second block is equal to three (Sarwer et al.; Fig. 9, Table 3, first four lines of coding shows that when the partitioning mode is SINGLE_TREE, numComps = 3) when the second block is coded with single tree partitioning enabled (Sarwer et al.; Fig. 18, reference numeral 1805; [0004], L1-6) and when the second block is not coded in monochrome format (Sarwer et al.; [0072]; It teaches that the palette mode is allowed for monochrome as well as non-monochrome format); and 
means for palette mode decoding the second block based on the determined number of color components used for palette mode decoding the second block being equal to three (Fig. 9, Table 3 syntax element coding is carried out in the decoder of Fig. 3).  
Although, Sarwer et al. teach in Fig. 9, Table 3 first four lines of syntax coding that for single_tree partitioning the palette mode is applied when the number of color components = 3, but it does not explicitly teach that the number of color components = 3 when both the tree partitioning is SINGLE_TREE as well as the color format is non-monochrome. 
However, Ikai et al. teach a system in the same field of endeavor (Abstract), where it shows in Fig. 24(a) that a variable called ChromaArrayType = 1-3 for non-monochrome format of color, where the number of color components = 3. Which means Fig. 24(a) table entries can be represented by the syntax element coding numComps = (ChromaArrayType == 0) ? 1:3, which is the syntax element coding that needs to be added to Fig. 9, Table 3 syntax element coding of Sarwer et al. in order to achieve the missing syntax element coding of the claimed invention that for non-monochrome format, ChromaArrayType is not equal to 0, and therefore numComps = 3.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Sarwer et al’s invention of palette mode coding for different tree partitioning to include Ikai et al's usage of ChromaArrayType variable in the syntax coding to incorporate non-monochrome format of palette mode coding in single tree partitioning, because no prediction with color components (e.g., between luminance and chrominance) performed, and thus the prediction mode need not be limited depending on the maximum intra block size (Ikai et al.; [0342]). 

Regarding claim 23 (Original), Sarwer et al. and Ikai et al. teach the device of claim 18, wherein the means for palette mode decoding the current block comprises means for palette mode decoding the current block based on a palette mode table only for luma component (Sarwer et al.; [0080]; [0084], L1-3; [0112]; It teaches for non-color format or monochrome format, there are pixels only containing luma component, and therefore, in some embodiments, only luma values are signaled, meaning for monochrome format, where only luma is used, the palette coding table uses only luma components).  

Regarding claim 24 (Original), Sarwer et al. and Ikai et al. teach the device of claim 23, wherein the means for palette mode decoding the current block based on the palette mode table comprises: 
means for receiving an index into the palette mode table for a sample in the current block (Sarwer et al.; Fig. 5); and 
means for assigning the sample in the current block a luminance value based on the index into the palette mode table (Sarwer et al.; Fig. 5; [0068]; it shows, as in palette 510, assignment of luminance values (Y - in the first column of the table) to corresponding index numbers).

Response to Arguments
Applicant's arguments filed 03/03/2022 have been fully considered but they are not persuasive.

The Applicant agrees with the invocation of 112(f) claim interpretation for claims 18-24 and therefore the Examiner maintains the claim interpretation in the current office action.
 
The Applicant in P10-13 of the remark section argues regarding the 103 rejection of claim 1 by stating “Recognizing the deficiencies of Sarwer, the Office Action cited FIG. 24(a) and paragraph [0342] of Ikai. In particular, the Office Action asserted that FIG. 24(a) of Ikai describes that when the variable ChormaArrayType is equal 0, then monochrome format is the color format, and the number of color components is 1. The Office Action, on pages 7 and 8, went on to state that “wherein in [0342], L3-6, it teaches the same concept that the case where the number of color components is one refers to, for example, a case where an independent color component is used for coding ChromaArrayType = 0 or a case of the single coding tree.” The Office Action, on page 8, alleged that “[w]hich means Fig. 24(a) table entries can be represented by the syntax element coding numComps = (ChromaArrayType = 0) ? 1:3, which is the syntax element coding that needs to be added to Fig. 9, Table 3 syntax element coding of Sarwer et al. in order to achieve the missing syntax element coding of the claimed invention.” The Office Action then stated that “[i]t would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Sarwer et al's invention of palette mode coding for different tree partitioning to include Ikai et al's usage of ChromaArrayType variable in the syntax coding to incorporate monochrome format of palette mode coding in single tree partitioning, because no prediction with color components (e.g., between luminance and chrominance) performed, and thus the prediction mode need not be limited depending on the maximum intra block size (Ikai et al.; [0342]).” The Office Action rejected claim 4 (now canceled) for the same reasons as claim 1. Applicant respectfully disagrees. To the extent that Ikai contemplates ChromaArrayType = 0, nothing in such disclosure would have caused one of ordinary skill in the art to modify the techniques of Sarwer to include “as part of performing the operations defined in the palette mode coding syntax structure: determining, between single tree or dual tree partitioning, that the current block is coded with single tree partitioning enabled; determining that the current block is coded in monochrome format; and when the current block is coded with the single tree partitioning enabled and when the current block is coded in the monochrome format, determining that a number of color components used for palette mode decoding the current block is equal to one,” as set forth in amended claim 1. As one example, paragraph [0342] of Ikai, which the Office Action cited, states “[t]he case where the number of color components is one refers to, for example, a case where an independent color component is used for coding ChromaArrayType=0 or a case of the single coding tree,” and that “[i]n this case, no prediction with color components (e.g., between luminance and chrominance) performed, and thus the prediction mode need not be limited depending on the maximum intra block size” (emphasis added). As emphasized, the cited portions of Ikai are describing techniques related intra block size, and provides no disclosure related to palette mode. However, the various features of amended claim 1 are “as part of performing the operations defined in the palette mode coding syntax structure...” (emphasis added). Indeed, paragraph [0342] of Ikai is not related to the claimed features of claim 1”.
The Examiner cannot concur with the Applicant and respectfully disagrees. The Applicant primarily argues that the cited portion of the secondary reference of Ikai et al. does not provide any disclosure related to palette mode coding. The Examiner would like to point out that while the reference of Ikai et al. was introduced, the Examiner clearly mentioned in the Office Action that “although, Sarwer et al. teach in Fig. 9, Table 3 first four lines of syntax coding in view of [0073], that for single_tree partitioning the palette mode is applied on three components Y, Cb and Cr jointly as one component, but it does not explicitly code the syntax element showing number of color components to be 1 in case of single_tree partitioning” (Emphasis added). Sarwer et al., by all means, clearly teach palette mode coding as evident from Fig. 9, Table 3 where the palette mode is applied on three components Y, Cb and Cr jointly as one component. The only limitation that was missing in Sarwer et al. was syntax element showing number of color components to be 1 in case of single_tree partitioning. Which means the secondary reference of Ikai et al. do not need to teach again that it is using palette mode coding. All it needs to teach is the missing limitation related to the syntax element showing number of color components to be 1 in case of single_tree partitioning, and that is exactly what Ikai et al. teach in the cited Fig. 24(a) and paragraph [0342]. In arguendo, although, it is not necessary for Ikai et al. to teach palette mode coding, however, in Figs. 42-45 and in the relevant paragraphs of Ikai et al., it discloses palette mode coding in details. 
The Applicant also argues that there is no motivation for combining the reference of Ikai et al. with that of Sarwer et al. The Examiner respectfully disagrees. The Examiner cites why the combination is beneficial to a person of ordinary skill in the art. Since Sarwer et al. teach palette mode coding for all three components Y, Cb and Cr jointly as one component, but not for single monochrome color format in case of single_tree partitioning, therefore Ikai et al's usage of ChromaArrayType variable in the syntax coding to incorporate monochrome format coding in single tree partitioning is beneficial because no prediction with color components (e.g., between luminance and chrominance) performed, and thus the prediction mode need not be limited depending on the maximum intra block size as stated in [0342], since prediction between luminance and chrominance components results in a prediction mode which is dependent on maximum intra block size, an extra dependency. Therefore, the Examiner believes there is valid motivation for a person of ordinary skill in the art to combine the two references.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. “RESTRICTION OF ESCAPE PIXEL SIGNALED VALUES IN PALETTE MODE VIDEO CODING” – Seregin et al., US PGPub 2017/0085891 A1.
2. “PALETTE ENTRIES CODING IN VIDEO CODING” – Rapaka et al., US PGPub 2016/0227226 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485